DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik; James J. et al. (United States Patent Publication #US 20130028377; hereinafter Kovarik) in view of Shelly, Mark A.  et al. (United States Patent Publication # US 20050017130; hereinafter Shelly).
Regarding claim 1, Kovarik teaches A system for monitoring degradation status (abstract teaches system for monitoring degradation), the system comprising a device (abstract disclose device) comprising at least one sensor (par.22 discloses sensors) configured to 5produce data (sensors produce data by design) about an external surface of the refueling hose (abstract discloses outer surface as external surface).
Kovarik fails to teach of one or more refueling hose on air.
Shelly does teach of one or more refueling hose on air (abstract and fig.1 discloses one or more refueling hose on air).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik to include the teachings of Shelly; which would provide an embodiment that improves visibility of refueling hoses for aerial refueling operations during nighttime operations as disclosed by Shelly(par.5).


Regarding claim 2, Kovarik in view of Shelly teaches the system of claim 1, wherein the refueling hose is configured to move with respect to the device (Shelly par.23 and fig.1 teaches hose moving with respect to device tunnel light 142).

Regarding claim 6, Kovarik in view of Shelly teaches the system of claim 1, wherein the system also comprises at least one light 20source (Shelly par.23 teaches a light source).

Regarding claim 7, Kovarik in view of Shelly teaches the system of claim 1, wherein the device is configured to partially or completely surround the refueling hose (Shelly par.23 teaches luminescent outer layer 140 surrounding the hose).

Regarding claim 8, Kovarik in view of Shelly teaches the system of claim 7, wherein the at least one sensor is a constant distance from the external surface of the refueling hose (Shelly fig.1 #142 is a tunnel light that is fixed to the plane; meaning it maintains a constant vertical distance to the fueling hose every time the hose is extended).

Regarding claim 9, Kovarik in view of Shelly teaches the system of claim 1, wherein the device is mounted on a serving carriage (Shelly par.16 and fig.1 teaches a basket 114).


Regarding claim 10, Kovarik in view of Shelly teaches the system of claim 1, wherein the device is fixed on a structure (Shelly fig.1 teaches 142 fixed on airplane fuselage) with the at least one sensor inside the structure (airplanes have sensors within the fuselage by design).

Regarding claim 11, Kovarik in view of Shelly teaches the system of claim 1, wherein the at least one sensor is a constant distance from the external surface of the refueling hose (Shelly fig.1 #142 is a tunnel light that is fixed to the plane; meaning it maintains a constant vertical distance to the fueling hose every time the hose is extended).

Regarding claim 12, Kovarik teaches method for monitoring degradation status (abstract teaches system for monitoring degradation), the method comprising:
at least one sensor (par.22 discloses sensors)
producing data (par.16 teaches producing data; sensors produce data by design) about an external surface of the refueling hose from the at least 10one sensor (abstract discloses outer surface as external surface); and 
analyzing the data for monitoring the degradation status of the refueling hose (par.39 teaches analyzing data for detecting/monitoring degradation).

Kovarik fails to teach of refueling hoses on air 
moving a device comprising at least one sensor along a refueling hose or moving a refueling hose with respect to the device;

Shelly does teach of refueling hoses on air (abstract and fig.1 discloses refueling hose on air)
moving a device comprising at least one sensor along a refueling hose or moving a refueling hose with respect to the device (par.3 discloses a process in which the refueling hose unwinds/winds with respect to the tanker hose reel system);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik to include the teachings of Shelly; which would provide an embodiment that improves visibility of refueling hoses for aerial refueling operations during nighttime operations as disclosed by Shelly(par.5).

Regarding claim 13, Kovarik in view of Shelly teaches the method of claim 12, wherein the analysis is conducted manually by an operator and/or automatically by image processing (Kovarik par.39 teaches manual analysis via operator).

Regarding claim 14, Kovarik in view of Shelly teaches the method of claim 12, also comprising illuminating at least part of the external surface of the refueling hose (Kovarik par.18 and fig.1 teaches illuminating external surface of hose).

Regarding claim 16, Kovarik in view of Shelly teaches the method of claim 12, wherein moving the device or the refueling hose, producing data and analyzing the data are carried out in flight during unwinding and/or rewinding of the refueling hose (Shelly par.3 teaches winding and unwinding after process; fig.1 shows a process happening in flight(processing and analyzing data happens behind the scene of fig.1)).


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Shelly further in view of Rogers; Peter F. et al. (United States Patent Publication # US 20070186671; hereinafter Rogers).

Regarding claim 3, Kovarik in view of Shelly teaches the system of claim 1, but fails to teach wherein the at least one sensor is an infrared, visible and/or hyperspectral camera.
Rogers does teach wherein the at least one sensor is an infrared, visible and/or hyperspectral camera (par.31 teaches visible camera and infrared).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik in view of Shelly to include the teachings of Rogers; which would provide an improved embodiment for inspecting defects on a tube as disclosed by Rogers(par.8).

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Shelly further in view of CULLEN; WILLIAM K. (United States Patent Publication # US 20170023239; hereinafter Cullen).
Regarding claim 4, Kovarik in view of Shelly teaches the system of claim 1, but fails to teach the system of claim 1, wherein the at least one sensor is a laser sensor and/or an eddy current sensor.
Cullen does teach wherein the at least one sensor is a laser sensor and/or an eddy current sensor (par.26 teaches eddy sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik in view of Shelly to include the teachings of Cullen; which would provide a method that predicts an amount of wear that is expected to occur on tubes as disclosed by Cullen(abstract).

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik in view of Shelly further in view of Kraemer; Werner (United States Patent US 5581271; hereinafter Kraemer).
Regarding claim 5, Kovarik in view of Shelly teaches the system of claim 1, but fails to teach wherein the system also comprises at least one mirror.
Kraemer does teach wherein the system also comprises at least one mirror (col.3 lines 36-39 teaches a mirror).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik in view of Shelly to include the teachings of Kraemer; which would provide an embodiment for a head mounted display that could be used in aerial refueling as disclosed by Kraemer (col.4 lines 48-51).

Regarding claim 15, Kovarik in view of Shelly teaches the system of claim 12, but fails wherein producing data is carried out reflecting 20an image of the external surface of the refueling hose by one or more mirrors.
Kraemer does teach wherein producing data is carried out reflecting 20an image of the external surface of the refueling hose by one or more mirrors (col.4 lines 14-32 teaches reflecting an image using a mirror).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Kovarik in view of Shelly to include the teachings of Kraemer; which would provide an embodiment for a head mounted display that could be used in aerial refueling as disclosed by Kraemer (col.4 lines 48-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20060278761 Cutler; Theron L. et al. is an Aerial refueling system comprising refueling hoses, a mirror and multiple devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867